DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seino et al. [U.S. Pub. No. 2017/0287621] in in view of Takase et al. [JP 2004-319570] and Ohigashi et al. [WO 2012/101985].

a body (22) including
a support member (26) including a through-hole (26a or 16a),
upper (131) and lower (132) coils supported by the support member (see Fig. 4) and including a plurality of coil turns (C1-C4 and C5-C8),
a via (133) connecting the upper and lower coils to each other (see Fig. 4, Paragraphs [0046], [0057], [0073]), and
an insulating wall (21, 22) supported by the support member (see Fig. 4) and insulating adjacent coil turns from each other (see Fig. 4, Paragraph [0069]); and
external electrodes (14, 15) disposed on an external surface of the body (see Fig. 1, Paragraphs [0010], [0034]), 
wherein the via (133) is disposed on at least a portion of an interface of the through-hole (see Fig. 4, element 133 is formed on at least a portion of an interface of element 26a, 16a, Paragraphs [0046], [0057], [0073]).
Seino et al. does not explicitly show the via has a stacking structure in which a plurality of conductive pattern layers are stacked, and wherein the plurality of conductive pattern layers of the via include a first conductive pattern layer, disposed on upper and lower surfaces of the support member, and a second conductive pattern layer, disposed on an outer surface of the first conductive pattern layer and having a portion in direct contact with a side surface of the support member, and wherein the plurality of conductive pattern layers of the via further include third, fourth, and fifth conductive pattern layers stacked on an outer surface of the second conductive pattern layer in order.
Takase et al. shows a device (Fig. 1) teaching and suggesting the via has a stacking structure in which a plurality of conductive pattern layers (101A, 104, 106, 108) are stacked (see Fig. 1), and wherein the plurality of conductive pattern layers of the via include a first conductive 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the via has a stacking structure in which a plurality of conductive pattern layers are stacked, and wherein the plurality of conductive pattern layers of the via include a first conductive pattern layer, disposed on upper and lower surfaces of the support member, and a second conductive pattern layer, disposed on an outer surface of the first conductive pattern layer and having a portion in contact with a side surface of the support member and wherein the plurality of conductive pattern layers of the via further include third and fourth conductive pattern layers stacked on an outer surface of the second conductive pattern layer in order as taught by Takase et al. for the via as disclosed by Seino et al. to form a base layer to facilitate and improve electrical characteristics of the via with excellent productivity (see English translation).
Seino et al. in view of Takase et al. does not explicitly show a fifth conductive pattern.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a fifth conductive pattern, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to facilitate conductivity to obtain desirable operating characteristics and coupling. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Moreover, Ohigashi et al. shows a device (Fig. 8(d-2)) teaching and suggesting the plurality of conductive pattern layers (104, 110, 114, 122, 124) of the via further include third 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of conductive pattern layers of the via further include third, fourth, and fifth conductive pattern layers stacked on an outer surface of the second conductive pattern layer in order as taught by Ohigashi et al. for the via as disclosed by Seino et al. in view of Takase et al. to facilitate conductivity and excellent yield of the device (see English translation).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seino et al. [U.S. Pub. No. 2017/0287621] in in view of Ohigashi et al. [WO 2012/101985].
Regarding Claim 21, Seino et al. shows a coil electronic component (Fig. 4 with teachings from Figs. 1-3) comprising: 
a body (22) including
a support member (26) including a through-hole (26a or 16a),
upper (131) and lower (132) coils supported by the support member (see Fig. 4) and including a plurality of coil turns (C1-C4 and C5-C8),
a via (133) connecting the upper and lower coils to each other (see Fig. 4, Paragraphs [0046], [0057], [0073]), and
an insulating wall (21, 22) supported by the support member (see Fig. 4) and insulating adjacent coil turns from each other (see Fig. 4, Paragraph [0069]); and
external electrodes (14, 15) disposed on an external surface of the body (see Fig. 1, Paragraphs [0010], [0034]), 
wherein the via (133) is disposed on at least a portion of an interface of the through-hole (see Fig. 4, element 133 is formed on at least a portion of an interface of element 26a, 16a, Paragraphs [0046], [0057], [0073]).

Ohigashi et al. shows a device (Fig. 8(d-2)) teaching and suggesting the via has a stacking structure in which a plurality of conductive pattern layers (104, 110, 114, 122, 124) are stacked (see Fig. 8(d-2)), and wherein the plurality of conductive pattern layers of the via include a first conductive pattern layer (104), disposed on upper and lower surfaces of the support member (see Fig. 8(d-2)), and a second conductive pattern layer (110), disposed on an outer surface of the first conductive pattern layer (104, see Fig. 8(d-2)) and having a portion in direct contact with a side surface of the support member (see Fig. 8(d-2), element 110 have a portion in direct contact with a side surface of element 102), and wherein the plurality of conductive pattern layers of the via further include third (114), fourth, (122), and fifth (124) conductive pattern layers stacked on an outer surface of the second conductive pattern (110) layer in order (see Fig. 8(d-2)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the via has a stacking structure in which a plurality of conductive pattern layers are stacked, and wherein the plurality of conductive pattern layers of the via include a first conductive pattern layer, disposed on upper and lower surfaces of the support member, and a second conductive pattern layer, disposed on an outer surface of the first conductive pattern layer and having a portion in contact with a side surface of the support member and wherein the plurality of conductive pattern layers of the via further include third, .

Allowable Subject Matter
Claims 1-7, 9-12, 14-20, and 22 allowed.

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837